Pfeifer, J.,
dissenting. The math in this case adds up. The construction of this facility will cost over $150 million; there are approximately 148,000 citizens in Clark County. As I calculate it, this disposal plant will cost over $1,000 for every man, woman and child in the county, yet the majority holds that the awarding of this lucrative contract is exempt from competitive bidding.
The public’s funds are public funds. Whether they are spent directly or indirectly by elected officials is of no consequence for purposes of Ohio’s county competitive bidding statute, R.C. 307.86. The majority curiously labels the contract between the Clark County Solid Waste Management District (“District”) and Ogden Martin Systems, Inc. (“OM”) as a “designation,” rather than an expenditure, in order to circumvent the requirements of R.C. 307.86. The majority contends that the “anticipated contract quite simply did not involve any monetary cost to, or expenditure of, public funds by the District.” (Emphasis sic.) If there is any purpose to a public bidding statute, the logical and inescapable conclusion must be that when a solid waste management district obligates the citizens it represents to expend $150 million, the transaction is subject to the requirements of R.C. 307.86.
The “designation” of funds by the District falls within the purview of R.C. 307.86. R.C. 307.86 requires services purchased on behalf of a county or contracting authority in excess of $10,000 to be obtained through competitive bidding. The contract between the District and OM “designated” OM as the exclusive provider of solid waste disposal for a period of twenty-five years, during which time OM was to charge a pre-specified “tip fee” of $43.60 per ton. Waste estimates for Clark County indicate that the residential, industrial, and commercial sectors generate tens of thousands of tons of solid waste requiring disposal each year. Thus, although the District did not directly convey any public funds, the District arranged for OM to receive the benefit of millions of dollars of the public’s funds. Funds need not first be taken into the public treasury before they are regulated by R.C. 307.86.
*607Excluding county commissioners from state supervision of their fiscal decisions when they put on the hat of solid waste management district commissioners is contrary to the purpose of competitive bidding. The recognized purpose of the county competitive bidding statute is the protection of the taxpayers from a bad deal. Competitive bidding protects the taxpayers from fraud and the temptations of lucrative collusion between public officials and private contractors. Cedar Bay Constr., Inc. v. Fremont (1990), 50 Ohio St.3d 19, 21, 552 N.E.2d 202, 204.
To hold this transaction to be beyond the scope of R.C. 307.86 permits the public trust to be displaced by public deal making. I accordingly dissent.